Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered January 6, 1992, convicting him of *413criminal possession of stolen property in the third degree, unauthorized use of a vehicle in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not entitled to a circumstantial evidence charge herein because the case did not rest entirely upon circumstantial evidence (see, People v Barnes, 50 NY2d 375; see also, People v Daddona, 81 NY2d 990; People v Johnson, 65 NY2d 556; People v Holmes, 204 AD2d 243; People v Lopez, 200 AD2d 525; People v Gonzalez, 199 AD2d 412; People v Landfair, 191 AD2d 825).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant knew that the subject taxicab and jacket were stolen. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Miller, Thompson and Santucci, JJ., concur.